        Case 1:18-cv-00236-JHR-LF Document 84 Filed 03/10/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO



JANE DOE,

               Plaintiff,

v.                                                  Cause No. 18-CV-00236 JHR/LF

THE BOARD OF COUNTY COMMISSIONERS
FOR THE COUNTY OF OTERO; OTERO COUNTY
SHERIFF BENNY HOUSE;
OTERO COUNTY DETENTION CENTER
DIRECTOR CAROLYN BARELA;
ERIC SCOTT KINDLEY,

               Defendants.




               STIPULATION OF DISMISSAL OF DEFENDANT,
      BOARD OF COUNTY COMMISSIONERS FOR THE COUNTY OF OTERO

       COME NOW the Party Plaintiff Jane Doe, by and through her counsel of record, Rothstein

Donatelli, LLP (Carolyn M. Nichols, Esq.), and Defendant, the Board of County Commissioners

for the County of Otero, by and through its counsel of record, Brennan & Sullivan, P.A. (James P.

Sullivan), and pursuant to Fed.R.Civ.P. 41(a)(1)(A), hereby stipulate to the dismissal of this

matter, with prejudice.
Case 1:18-cv-00236-JHR-LF Document 84 Filed 03/10/20 Page 2 of 3




                       Respectfully submitted,

                       BRENNAN & SULLIVAN, P.A.



                 By:   /s/ James P. Sullivan
                       James P. Sullivan
                       Christina L. G. Brennan
                       128 East DeVargas
                       Santa Fe, New Mexico 87501
                       (505) 995-8514
                       Attorneys for Defendant Board of County Commissioners
                       for the County of Otero, Otero County Sheriff Benny House




                 By:   Approved via email 03/06/20
                       Carolyn M. Nichols, Esq.
                       Maggie H. Lane, Esq.
                       Rothstein Donatelli, LLP
                       500 4th Street, NW, #400
                       Albuquerque, NM 87102-2174
                       camnichols@rothsteinlaw.com
                       mhlane@rothsteinlaw.com
                               And
                       Mark H. Donatelli, Esq.
                       1215 Paseo de Peralta
                       Post Office Box 8180
                       Santa Fe, NM 87504-8180
                       mhd@rothsteinlaw.com
                       Attorneys for Plaintiff




                                 2
        Case 1:18-cv-00236-JHR-LF Document 84 Filed 03/10/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on the 10th day of March 2020, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Carolyn M. Nichols, Esq.
Maggie H. Lane, Esq.
Rothstein Donatelli, LLP
500 4th Street, NW, #400
Albuquerque, NM 87102-2174
camnichols@rothsteinlaw.com
mhlane@rothsteinlaw.com
        And
Mark H. Donatelli, Esq.
1215 Paseo de Peralta
Post Office Box 8180
Santa Fe, NM 87504-8180
mhd@rothsteinlaw.com
Attorneys for Plaintiff


                              By:    /s/ James P. Sullivan                 _
                                     James P. Sullivan




                                                3
